Title: Arthur Lee: Report on Montieu’s Accounts, 30 December 1778
From: Lee, Arthur
To: 


Chaillot Decr. 30th. 1778
Mr Lee’s report upon the foregoing Receipts given in to the Commissioners to support Mr. Montieu’s Account
The Letter of Mr. Williams is as inexplicit & unsatisfactory as all his other Accounts. If Mr. Williams had done his duty he shoud have counted the Uniforms he receivd & returnd to the Commissioners the number of them, the quality of the cloath & the condition they were in—he shoud have comitted to them the Bills of loading with their marks when they were shippd—the Copper he shoud have weighd & reported the number of pounds & the quality, with the Bills of Loading when shippd. Nothing of this has ever been done & this Letter instead of supplying this defect, tells us he receivd 114 Bales of Soldiers Cloaths & several casks of Copper. But whether those Bales containd 600 or 6000 Uniforms, we are left to guess; as well as whether they were of blue, brown or white cloth, well or ill made, in good or bad condition. Several Casks of Copper may in the same manner contain one or ten thousand weight, & that of any kind, tho the price depends upon the quality. Not one word of the eighty blocks of Tin. With the same accuracy he refers us to the marks & numbers in Mr. Langdon’s receipt which upon examination are at variance with his receipt. According to him there were receivd 114 Bales, according to Mr. Langdon 122 Casks, 46 Hhds., & 126 Bales with the same mark. Both Mr. Montieu & Mr. Williams knew we were to pay by the number of Uniforms & the number of pounds of Copper taking in the quality & condition of both; & not by the number of Bales or of casks. In the due course of business therefore Mr. Montieu or his Agent shoud have obtaind from Mr. Williams a receipt specifying these things, not an item of which appears in the Letter now sent us in its place. As therefore upon my observing before that receipts from Mr. Williams were necessary to support Mr. Montieu’s Accounts, & Mr. Montieu agreed they were so, I am still of the same opinion, because the Letter from Mr. Williams now given in, is as little satisfactory as no receit whatsoever.
Dr Franklin who was always urging us to pay M. Montieu’s demand without further examination & whose importunity prevailed upon us to pay him a considerable part, upon his promise to send us Mr. Williams’s Receit, was perfectly satisfyd with the above pretence of Receits.
